Citation Nr: 1447550	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-29 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for pes planus.

2.  Entitlement to service connection for right ankle sprain.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 2007 through May 2011. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs, Regional Office (RO) located in Salt Lake City, Utah. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for back disability, to include as secondary to pes planus; right knee disability, to include as secondary to pes planus; and whether new and material evidence has been received to reopen the claim of service connection for left knee disability (see Veteran's October 2012 statement) have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of his service-connected pes planus and to determine the relationship, if any, between his right ankle sprain and service.
 
The Veteran, who is apparently homeless, has failed to report for several VA medical appointments. The last SSOC issued on April 18, 2014.  The RO apparently rescheduled the Veteran for a VA examination in June 2014, however the Veteran apparently contacted the RO and advised that he was unable to report to the examination because he was approximately three to four hours away in drive time. The Veteran requested an appointment at the Springfield or Branson, Missouri VAMCs.  

Given these factors, the Board will again REMAND this matter for the following action:

1. Schedule the Veteran for a VA examination at Branson VA Clinic, Springfield Vet Center, or other VA medical center closer to the Veteran's current location.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such a review was accomplished.  The purpose of the examination is to evaluate the current severity of his service-connected pes planus.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

The examiner must determine the current severity of the Veteran's service-connected pes planus in terms of whether it is mild (symptoms relieved by built-up shoe or arch support), moderate (weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet), severe (marked deformity, pain on manipulation, and use accentuated, indication of swelling on use, characteristic callosities), or pronounced (marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.)

The examiner should also describe any other associated deformity or functional impairment of the feet.

The examiner should report the results of range of motion testing and comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up.

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

2. Schedule the Veteran for a VA examination at Branson VA Clinic, Springfield Vet Center, or other VA medical center closer to the Veteran's current location.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such a review was accomplished.  The purpose of the examination is to evaluate to determine the relationship, if any, between his right ankle sprain and service.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

The Veteran's service treatment records show that he received treatment in March 2010 for a twisted right ankle when he stepped into a hole while playing football.

The examiner must determine the relationship, if any, between the Veteran's right ankle sprain and service.  Does the Veteran have any current right ankle condition that was caused by or aggravated by his military service?  The examiner should provide an opinion as to whether the Veteran's right ankle sprain had its clinical onset during active service. 

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

Given the Veteran's apparent homelessness, the RO should document any attempts made to contact the Veteran if he fails to report for the examination. 

3. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


